Case 21-10526-KBO   Doc 4-2   Filed 03/07/21   Page 1 of 9




                    EXHIBIT B
                Gershbein Declaration
                   Case 21-10526-KBO            Doc 4-2       Filed 03/07/21        Page 2 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

Medley LLC, 1                                               Case No. 21-10526 ( )

                        Debtor.


    DECLARATION OF EVAN GERSHBEIN IN SUPPORT OF THE DEBTOR’S
APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND
   APPOINTMENT OF KURTZMAN CARSON CONSULTANTS LLC AS CLAIMS
 AND NOTICING AGENT EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

             I, Evan Gershbein, under penalty of perjury, declare as follows:

             1.     I am an Executive Vice President, Corporate Restructuring Services of Kurtzman

Carson Consultants LLC (“KCC”), a chapter 11 administrative services firm whose offices are

located at 222 N. Pacific Coast Highway, 3rd Floor, El Segundo, California, 90245. Except as

otherwise noted, I have personal knowledge of the matters set forth herein, and if called and

sworn as a witness, I could and would testify competently thereto.

             2.     This Declaration is made in support of the above-captioned debtor’s (the

“Debtor”) Application for Entry of an Order Appointing Kurtzman Carson Consultants LLC as

Claims and Noticing Agent Effective Nunc Pro Tunc to the Petition Date, which was filed

contemporaneously herewith (the “Section 156(c) Application”). 2

             3.     KCC is a bankruptcy administrator that specializes in providing comprehensive

chapter 11 administrative services including noticing, claims processing, solicitation, balloting,


1
  The last four digits of the Debtor’s taxpayer identification number are 7343. The Debtor’s principal executive
office is located at 280 Park Avenue, 6th Floor East, New York, New York 10017.

2
  Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Section 156(c)
Application.



12714952/2
                  Case 21-10526-KBO             Doc 4-2       Filed 03/07/21        Page 3 of 9




and other related services critical to the effective administration of chapter 11 cases. KCC has

developed efficient and cost-effective methods to properly handle the voluminous mailings

associated with the noticing, claims processing, solicitation, and balloting portions of chapter 11

cases to ensure the orderly and fair treatment of creditors, equity security holders, and all other

parties in interest.

             4.   KCC has acted as the claims and noticing agent in numerous cases of comparable

size, including several cases currently pending in the United States Bankruptcy Court for this

District. See e.g., In re Chaparral Energy, Inc., Case No. 20-11947 (MFW) (Bank. D. Del. Aug.

18, 2020) [D.I. 75]; In re HRI Holding Corp., et al., Case No. 19-12415 (MFW) (Bankr. D. Del.

Nov. 15, 2019) [D.I. 54]; In re Extraction Oil and Gas, Inc., et al., Case No. 20-11548 (CSS)

(Bankr. D. Del. June 16, 2020) [D.I. 81]; In re Skillsoft Corporation, et al., Case No. 20-11532

(MFW) (Bankr. D. Del. June 16, 2020) [D.I. 81]; In re Templar Energy LLC, et al., Case No. 20-

11441 (BLS) (Bankr. D. Del. June 2, 2020) [D.I. 53]; In re Akorn, Inc., et al., Case No. 20-11177

(KBO) (Bankr. D. Del. May 22, 2020) [D.I. 71]; In re TZEW Holdco LLC, et al., Case No. 20-

10910 (CSS) (Bankr. D. Del. Apr. 14, 2020) [D.I. 48]; In re Valeritas Holdings, Inc., et al., Case

No. 20-10290 (LSS) (Bankr. D. Del. Feb. 12, 2020) [D.I. 51]. 3


             5.   As the claims and noticing agent (the “Claims Agent”), KCC will perform, at the

request of the Debtor and the Clerk, the services specified in the Section 156(c) Application and

the Engagement Agreement (the “Claims and Noticing Services”) as well as all quality control

relating thereto:


3
  The referenced orders are voluminous in nature and, therefore, are not attached to this Section 156(C) Application;
however, in accordance with Local Rule 7007-2, the Debtor’s proposed counsel has copies of each order and will
make them available to this Court or to any party that requests them. Additionally, the orders are available on this
Court’s CM/ECF PACER site at the cited docket numbers and on the dates specified above.
                                                        -2-

12714952/2
             Case 21-10526-KBO       Doc 4-2       Filed 03/07/21     Page 4 of 9




             (a)   Prepare and serve required notices and documents in the case in
                   accordance with the Bankruptcy Code and the Bankruptcy Rules in the
                   form and manner directed by the Debtor and/or the Court, including (i)
                   notice of the commencement of the case and the initial meeting of
                   creditors under Bankruptcy Code § 341(a), (ii) notice of any claims bar
                   date, (iii) notices of transfers of claims, (iv) notices of objections to claims
                   and objections to transfers of claims, (v) notices of any hearings on a
                   disclosure statement and confirmation of the Debtor’s plan of
                   reorganization, including under Bankruptcy Rule 3017(d), (vi) notice of
                   the effective date of any plan and (vii) all other notices, orders, pleadings,
                   publications and other documents as the Debtor or Court may deem
                   necessary or appropriate for an orderly administration of the Chapter 11
                   Case;

             (b)   Maintain an official copy of the Debtor’s Schedules, listing the Debtor’s
                   known creditors and the amounts owed thereto;

             (c)   Maintain (i) a list of all potential creditors, equity holders, and other
                   parties-in-interest; and (ii) a “core” mailing list consisting of all parties
                   described in sections 2002(i), (g), and (k) and those parties that have filed
                   a notice of appearance pursuant to Bankruptcy Rule 9010; update said lists
                   and make said lists available upon request by a party-in-interest or the
                   Clerk;

             (d)   Furnish a notice to all potential creditors of the last date for the filing of
                   proofs of claim and a form for the filing of a proof of claim, after such
                   notice and form are approved by this Court, and notify said potential
                   creditors of the existence, amount and classification of their respective
                   claims as set forth in the Schedules, which may be effected by inclusion of
                   such information (or the lack thereof, where the Schedules indicate no debt
                   due to the subject party) on a customized proof of claim form provided to
                   potential creditors;

             (e)   Maintain a post office box or address for the purpose of receiving claims,
                   correspondence, ballots, and returned mail, and process all mail received;

             (f)   For all notices, motions, orders or other pleadings or documents served,
                   prepare and file or caused to be filed with the Clerk an affidavit or
                   certificate of service within seven (7) business days of service which
                   includes (i) either a copy of the notice served or the docket number(s) and
                   title(s) of the pleading(s) served, (ii) a list of persons to whom it was
                   mailed (in alphabetical order) with their addresses, (iii) the manner of
                   service, and (iv) the date served;




                                             -3-

12714952/2
             Case 21-10526-KBO       Doc 4-2       Filed 03/07/21   Page 5 of 9




             (g)   Process all proofs of claim received, including those received by the
                   Clerk's Office, and check said processing for accuracy, and maintain the
                   original proofs of claim in a secure area;

             (h)   Maintain the official claims register for the Debtor (the “Claims Register”)
                   on behalf of the Clerk; upon the Clerk's request, provide the Clerk with
                   certified, duplicate unofficial Claims Register; and specify in the Claims
                   Register the following information for each claim docketed: (i) the claim
                   number assigned, (ii) the date received, (iii) the name and address of the
                   claimant and agent, if applicable, who filed the claim, (iv) the amount
                   asserted, (v) the asserted classification(s) of the claim (e.g., secured,
                   unsecured, priority, etc.), and (vi) any disposition of the claim;

             (i)   Implement necessary security measures to ensure the completeness and
                   integrity of the Claims Register and the safekeeping of the original claims;

             (j)   Record all transfers of claims and provide any notices of such transfers as
                   required by Bankruptcy Rule 3001(e);

             (k)   Relocate, by messenger or overnight delivery, all of the court-filed proofs
                   of claim to the offices of KCC, not less than weekly;

             (l)   Upon completion of the docketing process for all claims received to date
                   for the Chapter 11 Case, turn over to the Clerk copies of the Claims
                   Register for the Clerk's review (upon the Clerk's request);

             (m)   Monitor the Court's docket for all notices of appearance, address changes,
                   and claims-related pleadings and orders filed and make necessary
                   notations on and/or changes to the Claims Register;

             (n)   Assist in the dissemination of information to the public and respond to
                   requests for administrative information regarding the Chapter 11 Case as
                   directed by the Debtor or the Court, including through the use of a case
                   website and/or call center;

             (o)   If the case is converted to chapter 7, contact the Clerk's Office within three
                   (3) days of the notice to KCC of entry of the order converting the case;

             (p)   Thirty (30) days prior to the close of the Chapter 11 Case, to the extent
                   practicable, request that the Debtor submits to the Court a proposed Order
                   dismissing the KCC and terminating the services of such agent upon
                   completion of its duties and responsibilities and upon the closing of this
                   Chapter 11 Case;

             (q)   Within seven (7) days of notice to KCC of entry of an order closing the
                   Chapter 11 Case, provide to the Court the final version of the Claims
                   Register as of the date immediately before the close of the case;
                                             -4-

12714952/2
                  Case 21-10526-KBO       Doc 4-2      Filed 03/07/21   Page 6 of 9




                  (r)   At the close of the case, box and transport all original documents, in
                        proper format, as provided by the Clerk's Office, to (i) the Federal Records
                        Center, located at 14700 Townsend Road, Philadelphia, PA 19154-1096 or
                        (ii) any other location requested by the Clerk's Office; and

                  (s)   Provide such other processing, solicitation, balloting, and other
                        administrative services described in the Engagement Agreement that may
                        be requested from time to time by the Debtor, the Court, or the Clerk’s
                        Office.

             6.   Although the Debtor does not propose to retain KCC under section 327 of the

Bankruptcy Code pursuant to the Section 156(c) Application (such retention will be sought by

separate application), I caused to be submitted for review by our conflicts system the names of all

known potential parties-in-interest (the “Potential Parties in Interest”) in this Chapter 11 Case.

The list of Potential Parties in Interest was provided by the Debtor and included, among other

parties, the Debtor, current members of the Debtor’s Board of Trustees, current officers of the

Debtor, the Debtor’s secured creditors, the Debtor’s 20 largest unsecured creditors, and other

parties. The results of the conflict check were compiled and reviewed by KCC professionals

under my supervision. At this time, and as set forth in further detail herein, KCC is not aware of

any connection that would present a disqualifying conflict of interest. Should KCC discover any

new relevant facts or connections bearing on the matters described herein during the period of its

retention, KCC will use reasonable efforts to file promptly a supplemental declaration.

             7.   To the best of my knowledge, and based solely upon information provided to me

by the Debtor, and except as provided herein, neither KCC, nor any of its professionals, has any

materially adverse connection to the Debtor, its creditors or other relevant parties. KCC may

have relationships with certain of the Debtor’s creditors as vendors or in connection with cases in

which KCC serves or has served in a neutral capacity as claims and noticing agent, balloting,

and/or administrative advisor for another chapter 11 debtor. However, given KCC’s neutral

                                                 -5-

12714952/2
                  Case 21-10526-KBO       Doc 4-2       Filed 03/07/21   Page 7 of 9




position as claims and noticing agent or administrative advisor in any other cases, KCC does not

view such relationships as real or potential conflicts. Further, to the best of my knowledge, any

such relationship is completely unrelated to the Chapter 11 Case. Accordingly, to the best of my

knowledge, KCC and each of its employees are “disinterested persons,” as that term is defined in

section 101(14) of the Bankruptcy Code, and neither KCC nor any of its employees hold or

represent an interest adverse to the Debtor’s estate related to any matter for which KCC will be

employed.

             8.   KCC is an indirect subsidiary of Computershare Limited (“Computershare”).

Computershare is a financial services and technologies provider for the global securities industry,

including providing administrative transfer agent services such as maintaining records of

shareholdings and share transfers. Within the Computershare corporate structure, KCC operates

as a separate, segregated business unit. As such, any relationships that Computershare and its

affiliates maintain do not create an interest of KCC that is materially adverse to the Debtor’s

estate or any class of creditors or security holders.

             9.   KCC further represents that:

                  (a)    it will not consider itself employed by the United States government and
                         shall not seek any compensation from the United States government in its
                         capacity as the Claims Agent;

                  (b)    by accepting employment in the Debtor’s Chapter 11 Case, KCC waives
                         any right to receive compensation from the United States government;

                  (c)    in its capacity as the Claims Agent, KCC will not be an agent of the
                         United States and will not act on behalf of the United States;

                  (d)    it will not employ any past or present employees of the Debtor in
                         connection with its work as the Claims Agent;

                  (e)    it will comply with all requests of the Clerk’s office and the guidelines
                         promulgated by the Judicial Conference of the United States for the
                         implementation of 28 U.S.C. § 156(c);
                                                  -6-

12714952/2
                   Case 21-10526-KBO        Doc 4-2      Filed 03/07/21    Page 8 of 9




                   (f)    none of the services provided by KCC as the Claims Agent in this
                          Chapter 11 Case shall be at the expense of the Clerk’s office;

                   (g)    in its capacity as the Claims Agent in this Chapter 11 Case, KCC will not
                          intentionally; and

                   (h)    it will supplement its disclosure to this Court if any facts or circumstances
                          are discovered that would require such additional disclosure.

             10.   KCC has and will continue to represent clients in matters unrelated to the

Chapter 11 Case. In addition, KCC has had and will continue to have relationships in the

ordinary course of its business with certain vendors, professionals, and other parties in interest

that may be involved in the Chapter 11 Case in matters unrelated to the Chapter 11 Case. KCC

may also provide professional services to Entities or Persons that may be creditors or parties in

interest in the Chapter 11 Case, which services do not directly relate to, or have any direct

connection with, the Chapter 11 Case or the Debtor.

             11.   In performing the Claims and Noticing Services, KCC will charge the rates in

accordance with its Engagement Agreement. These rates are at least as favorable as the prices

KCC charges in other cases in which the firm has been retained to perform similar services.

             12.   In addition, the indemnification provisions set forth in the Engagement Agreement

reflect standard and customary terms of engagement contained in KCC’s engagement letters both

in and outside of bankruptcy. Based on my experience, these indemnification provisions are

similar to provisions in the engagement letters of other similarly situated companies in

engagements both in and outside of bankruptcy.

             13.   Prior to the Petition Date, the Debtor paid KCC a retainer in the amount of

$30,000 (the “Retainer”). Through the Section 156(c) Application, KCC seeks to first apply the

Retainer to all prepetition invoices, which Retainer shall be replenished to the original retainer

amount, and thereafter, to hold such retainer under the Engagement Agreement during the
                                                   -7-

12714952/2
                   Case 21-10526-KBO          Doc 4-2      Filed 03/07/21   Page 9 of 9




Chapter 11 Case as security for the payment of fees and expenses incurred under the Engagement

Agreement.

             14.    If appointed as the Claims Agent, KCC will not, without prior order from the

Court authorizing KCC to do so, (a) cease providing services during the Chapter 11 Case for any

reason, including nonpayment, or (b) undertake any legal representation of the Debtor, nor

provide any advices of a legal nature, outside the scope of the duties outlined in the Section

156(c) Application.

             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my information, knowledge and belief.


Executed on March 7, 2021

                                            /s/ Evan Gershbein
                                            Evan Gershbein
                                            Executive Vice President, Corporate Restructuring
                                            Services
                                            Proposed Claims and Noticing Agent of the Debtor and
                                            Debtor in Possession




                                                     -8-

12714952/2
